DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered. 
Status of the Application
Claims 10-22 are pending, of which claims 11 and 13-22 are withdrawn because of earlier restriction and election without traverse. Claims 10 and 12 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arterburn (US 20110190389).
Determining the scope and contents of the prior art
Arterburn teaches compound of formula:

    PNG
    media_image1.png
    173
    448
    media_image1.png
    Greyscale
 analog, derivative or pharmaceutically acceptable salts thereof and a composition comprising the same with a pharmaceutically acceptable carrier and a method of treating inflammation etc. by administering the compound (abstract, 0024, claims and Figure 16). 
Ascertaining the differences between the prior art and the claims at issue
Arterburn teaches compound of formula:

    PNG
    media_image1.png
    173
    448
    media_image1.png
    Greyscale
 analog, derivative or pharmaceutically acceptable salts thereof and a composition comprising the same with a pharmaceutically acceptable carrier and a method of treating inflammation etc. by administering the compound. However, compound of the cited prior art differs with respect to–COOH vs. methyl ester or substituting H of the cited prior art with Me.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- The cited prior art teaches compound closely similar to the compound of the instant claims and further the cited prior art teaches a method of treating inflammation etc. using the compound or its derivative. Thus, based on the guidance of the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success to make stereoisomer, a derivative or analog similar to the parent compound taught by the cited prior art. Further case law has established that compounds which are position isomers (com-pounds having the same radicals in physically differ-ent positions on the same nucleus) or stereoisomers (in case there is a difference of stereochemistry around double bond for E vs. Z) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In addition, Substitution of a methyl for a hydrogen is considered to be prima facie obvious. In re Woods 199 USPQ 137.
Further, a person of ordinary skill in the art would have been motivated to make a compound closely similar to compound of the prior art to use it in the same method of treating, such as inflammation.  Thus, the cited prior art meets limitation of the instant claims.

Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Arterburn teaches compound of formula:

    PNG
    media_image1.png
    173
    448
    media_image1.png
    Greyscale
 analog, derivative or pharmaceutically acceptable salts thereof and a composition comprising the same with a pharmaceutically acceptable carrier and a method of treating inflammation etc. by administering the compound. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is a reasonable expectation of success that a compound chemically similar to compound of the above cited prior art may be made. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success.
Response to Arguments
Applicant’s remarks and affidavit filed on 06/20/2022, have been fully considered but not found persuasive.
Affidavit: Jesmond Dalli
Applicant identifies the application as 16579697 and argues that the compound IIa with Z as COOCH3 is not naturally occurring. Applicant argues over the comparison of activity of compound n-3DPA of structure:

    PNG
    media_image2.png
    112
    726
    media_image2.png
    Greyscale

Vs. instant compound IIa and how the activity of IIa is superior and unexpected.

This is not found persuasive and the instant claims are found obvious over the cited prior art. This is because (1) the applicant is referring to an application16579697, which is not the instant application; (2) The comparative data provided between compounds:

    PNG
    media_image2.png
    112
    726
    media_image2.png
    Greyscale
 
and IIa is not a comparison between compound of the cited prior art and compound IIa of the instant claims. Compound of the cited prior art and the compound of the instant claims differs with respect to terminal -COOH vs. -COOCH3 and not one having 3OH groups vs compound with no OH groups. Thus, the comparison provided between a compound completely unrelated to compound of the cited prior art vs. IIa is not persuasive.

Affidavit: Charles N. Serhan
Applicant argues that the compound of Arterburn is hypothetical and according to their research doesn’t exist and then directs attention to a paper as well Figure 8a of the application, which illustrates the compound in nature and how the incorrect double bond at C12 of Arterburn and cited by the patent office is not natural and hypothetical:

    PNG
    media_image3.png
    222
    619
    media_image3.png
    Greyscale
Applicant argues and provides examples of metabolite isomers derived from arachidonic acid or 5S, 12R-dihydroxy-6Z,8E, 10E, 14Z-eicosatetraenoic acid vs. 5S, 12R-dihydroxy-6E,8E, 10E, 14Z-eicosatetraenoic acid, and their difference in activity. 
This is not found persuasive and the instant claims are obvious over the cited prior art. This is because (1) Arterburn teaches exactly the compound circled by the applicant in Figure 8A-B as above). Arterburn didn’t classify the bond at 12 position as E or Z. It’s the applicant that argued over the prosecution of this application that the bond at 12 position is Z. Since according to the affidavit only one compound 7, 16, 17 -trihydroxy DPAn3 exist in nature and Arterburn provides that naturally existing compound 7, 16, 17 -trihydroxy DPAn3, the compound 7, 16, 17 -trihydroxy DPAn3 of Figure 8a has same stereochemistry as the Arterburn compound whether recognized by the cited prior art or not. Applicant is again suggested to provide comparative data of compound 7, 16, 17 -trihydroxy DPAn3 vs IIa of the instant claims for any unexpected properties.
With regard to argument on eicosatetraenoic acid-is again not found persuasive. This is because the instant compound IIa is related to DPAn-3 and not to arachidonic acid metabolite isomers or 5S, 12R-dihydroxy-6Z, 8E, 10E, 14Z-eicosatetraenoic acid vs. 5S, 12R-dihydroxy-6E, 8E, 10E, 14Z-eicosatetraenoic acid.  Applicant is suggested to provide any activity difference between compound IIa and 7, 16, 17 -trihydroxy DPAn3 for evidence of non-obviousness for true comparison. 

 Applicant argues that the cited prior art identifies the compound 7, 16, 17 -trihydroxy DPAn3 as hypothetical and cites

    PNG
    media_image4.png
    348
    712
    media_image4.png
    Greyscale

Applicant further argues that how the compound identified by the applicant has Z stereochemistry vs E of the cited prior art and thus the cited prior art teaches away.

Thus, is not found persuasive as nowhere in the cited paragraphs, the cited prior art recites that compound 7, 16, 17 -trihydroxy DPAn3 is hypothetical. Thus, applicant is speculating with no evidence that naturally occurring compound 7, 16, 17 -trihydroxy DPAn3 found by the cited prior art is hypothetical compound. Further, the cited prior art identifies the compound and gives no specific stereochemistry to any stereocenter. Since there is only one naturally existing compound with certain stereochemistry of 7, 16, 17 -trihydroxy DPAn3 (as per the affidavit) and was found by the cited prior art, the stereochemistry of the bonds of the cited prior art is expected to be same as in the instant application. Thus, the cited prior art is not teaching away.   
Applicant admits that the cited prior art does not teach stereochemistry of the compound and argues that

    PNG
    media_image5.png
    769
    730
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    669
    742
    media_image6.png
    Greyscale
 This is not found persuasive because (1) the applicant is not providing exact paragraphs where the cited prior art is stating:

    PNG
    media_image7.png
    272
    730
    media_image7.png
    Greyscale
 
(2) Arterburn found and identifies the compound from nature 7, 16, 17 -trihydroxy DPAn3. Since there is only one naturally existing compound with certain stereochemistry of 7, 16, 17 -trihydroxy DPAn3 (as per the affidavit) and was found by the cited prior art, the stereochemistry of the bonds of the cited prior art is expected to be same as in the instant application and is not a hypothetical compound. Just assigning stereochemistry of double bonds of an already found and known compound does not changes its physical, physiological or chemical properties. (3) The cited prior art specifically teaches compound 7, 16, 17 -trihydroxy DPAn3, which again is similar (therefore obvious) and not same as the compound of the instant claims. (4) if the compound IIa of the instant claims is same as the cited prior art, the rejection would have been anticipation and not obvious and thus again the Examiner agrees that the compound II a of the instant claims is not same but similar to the compound disclosed by the cited prior art and suggest applicant to provide comparative data of compound 7, 16, 17 -trihydroxy DPAn3 vs compound II a of the instant claims for any superior or unexpected properties.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Applicant is suggested to submit evidence and a persuasive argument of difference of activity.

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623